Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 11/02/2021 is a continuation of 16/572,383 filed on 09/16/2019 (PAT 11228781), which claims priority to 62/867,136 filed on 06/26/2019, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 11/09/2021, 06/25/2022, 10/17/2022, 11/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 12, and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,228,781 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,228,781 B2
Instant Application:-17/453,217
1. A method for encoding high-resolution image, comprising: capturing image data of a first size; multiplexing the image data into a plurality of portions with a sequential order, the plurality of portions each comprising a second size and further comprising a plurality of respective image segments associated with respective pairs of contiguous image facets, the second size enabling an application to the image data of an encoding process via a codec that is not compatible with the first size; encoding the multiplexed plurality of portions at an encoding rate, where the sequential order prevents the codec from idling between frames; and transmitting the respective pairs of contiguous image facets to a recipient device, the respective pairs of contiguous image facets configured to enable the recipient device to reproduce the image data of the first size by de-multiplexing and decoding the encoded plurality of portions based on the sequential order.
1. A method for piecemeal encoding of a video frame, comprising: capturing the video frame at a frame rate; splitting the video frame into a plurality of portions; encoding the plurality of portions at an encoding rate to generate a plurality of encoded segments; where the encoding rate is a time multiplex of the frame rate; and transmitting the plurality of encoded segments to a display device..


As demonstrated, the claim of US patent US 11,228,781 B2 anticipate the features of the claim of instant application 17/453,217.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Examiner’s Note

Claims 1-7 refer to "A method for piecemeal encoding”, Claims 8-11 refer to "A capture apparatus configured to piecemeal encode”, Claims 12-20 refer to "A display apparatus configured to piecemeal decode”. Claims 8-20 are similarly rejected in light of rejection of claims 1-7, any obvious combination of the rejection of claims 1-7, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20170336705 A1), hereinafter Zhou, in view of Myers et al. (US 20130155250 A1), hereinafter Myers.
	
	Regarding claim 1, Zhou discloses a method for piecemeal encoding of a video frame, comprising (Abstract): capturing the video frame at a frame rate (Fig. 35, [0046]); splitting the video frame into a plurality of portions (Fig. 18, multiplexing); encoding the plurality of portions at an encoding rate to generate a plurality of encoded segments (Fig. 18, element 1802); where the encoding rate is a time multiplex of the frame rate ([0129]); and transmitting the plurality of encoded segments to a display device ([0153]).
	Zhou discloses all the elements of claim 1 but Zhou does not appear to explicitly disclose in the cited section video frame at a frame rate.
	However, Myers from the same or similar endeavor teaches video frame at a frame rate ([0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou to incorporate the teachings of Myers to analyze multiple video channel simultaneously (Myers, [0007]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhou in view of Myers discloses the method of claim 1, where capturing the video frame comprises: capturing a first image via a first camera and a second image via a second camera; and stitching the first image and the second image (Zhou, [0145], Myers, Fig. 1).

	Regarding claim 3, Zhou in view of Myers discloses the method of claim 2, where stitching the first image and the second image further comprises: identifying redundant image data in the first image and the second image; and stretching or shrinking pixels of the first image or the second image at a stitch line based on the redundant image data (Zhou, [0066], [0145], Myers, Fig. 1).

	Regarding claim 4, Zhou in view of Myers discloses the method of claim 3, further comprising transmitting a warp track to the display device that describes the pixels of the first image or the second image that were stretched or shrunk (Zhou, [0066], [0136], [0145], Myers, Fig. 1).

	Regarding claim 5, Zhou in view of Myers discloses the method of claim 2, where stitching the first image and the second image further comprises projecting the first image and the second image to a cubemap projection comprising a plurality of facets (Zhou, [0051], [0052], [0066], [0136], [0145], Myers, Fig. 1).

	Regarding claim 6, Zhou in view of Myers discloses the method of claim 5, where splitting the video frame into the plurality of portions comprises splitting the cubemap projection into groups of adjacent facets (It is obvious to the ordinary skill in the art).

	Regarding claim 7, Zhou in view of Myers discloses the method of claim 1, where the plurality of encoded segments are transmitted to the display device at the encoding rate; and enabling the display device to display the video frame at the frame rate (It is obvious to the ordinary skill in the art).

Regarding claim 8-20, See Examiner’s Note. Regarding claim 14, It is obvious to the ordinary skill in the art, memory holds different image portions in different locations. Regarding Claims 17-20, it is obvious to the ordinary skill in the art.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487